DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without specifying traverse of Group I in the reply filed on 7/20/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without specifying traverse of a single species in the reply filed on 7/20/2022 is also acknowledged.  
The elected species read upon claims 1-4, 6-7 and 10-16.  Claims 5 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Expansion of Election of Species Requirement        
As indicated above, the elected species – 
    PNG
    media_image1.png
    132
    342
    media_image1.png
    Greyscale
 (Compound I-007) – reads upon claims 1-4, 6-7 and 10-16.  
The compound has been searched and claims 1-4, 6-7 and 10-16 are rejected below.
However, in the course the search of the elected species, an additional compound species was identified.  That compound is 
    PNG
    media_image2.png
    134
    305
    media_image2.png
    Greyscale
 wherein R3 is null (i.e., t is 0); R5 is hydrogen; R6 is halogen (i.e., F); 
    PNG
    media_image3.png
    70
    83
    media_image3.png
    Greyscale
 is 
    PNG
    media_image4.png
    104
    107
    media_image4.png
    Greyscale
 wherein R7a is halogen (i.e., Cl) and R7b is hydrogen – and which reads on pending claims 1-4 and 10-16.  
Those claims are additionally rejected below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7 and 10-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Masui et al (US 2012/0245157) in view of Williams et al (Foye’s Principles of Medicinal Chemistry, 5th Edition, Pages 59-63, 2002), Patani et al (Chem Rev 96:3147-3176, 1996) and Hilpert et al (WO 2012/107371; of record).
Claim 1 is drawn to a compound of Formula (I) having “BACE1 inhibitor activity” (Paragraph 0006) – which embraces Applicant’s elected compound species
    PNG
    media_image1.png
    132
    342
    media_image1.png
    Greyscale
 (Compound I-007) wherein R3 is null (i.e., t is 0); R5 is hydrogen; R6 is halogen (i.e., F); 
    PNG
    media_image3.png
    70
    83
    media_image3.png
    Greyscale
 is 
    PNG
    media_image5.png
    117
    125
    media_image5.png
    Greyscale
 wherein R7a is alkoxy substituted with halogen (i.e., -OCH2F) and R7b is hydrogen – and which reads on pending claims 1-4, 6-7 and 10-11.
Masui et al teach structurally related “compounds which have… BACE1 inhibitory activity” (Paragraph 0017), in particular wherein the compound is 
    PNG
    media_image6.png
    144
    310
    media_image6.png
    Greyscale
 (Page 61, Table I-5, Compound No. I-48), which differs from the instantly claimed compound in comprising an F atom in place of a H atom (i.e., CH2F in place of CH3) in the following two locations:

    PNG
    media_image7.png
    178
    581
    media_image7.png
    Greyscale

Yet, as taught by Williams et al “[w]hen a lead compound is first discovered for a particular disease state, it often lacks the required potency and pharmacokinetic properties suitable for making it a viable clinical candidate… The medicinal chemist therefore must modify the compound to reduce or eliminate these undesirable features without losing the desired biological activity.  Replacement or modification of functional groups with other groups having similar properties is known as isosteric or bioisosteric replacement” (Page 59).  Although it is clear that "the use of bioisosteric replacement (classical or nonclassical) in drug development is highly dependent upon the biological system being investigated” and that “[n]o hard and fast rules exist to determine what bioisosteric replacement is going to work with a given molecule” it is also clear that “some generalizations have been possible” (Page 60).  Notably, one such generalization is that -H and -F can replace each other (Page 61, Table 2.9).
Indeed, as further taught by Patani et al, “[t]he substitution of hydrogen by fluorine is one of the more commonly employed monovalent isosteric replacements” (Page 3149, Column 1).
Furthermore, Hilpert et al teach structurally related compounds “having BACE1… inhibitory activity” (Abstract) comprising the instantly claimed fluorine substitutions:

    PNG
    media_image8.png
    146
    345
    media_image8.png
    Greyscale
(Page 26, Example 6); and

    PNG
    media_image9.png
    133
    293
    media_image9.png
    Greyscale
 (Page 27, Example 14).

For all the foregoing reasons, it would have been prima facie obvious to modify Compound No. I-48 taught by Masui et al to arrive at the instantly claimed Compound I-007.  In particular, an ordinarily skilled artisan, desiring to formulate structurally similar compounds based on Compound No. I-48 taught by Masui et al in the in the expectation that compounds similar in structure will have similar properties, would have found it prima facie obvious to substitute fluorine atoms in place of a hydrogens atom, as generally taught by Williams et al and Patani et al, and as specifically demonstrated by the structurally and functionally related compounds of Hilpert et al.  
Claims 12-13 are drawn a pharmaceutical composition (claim 12) or a BACE1 inhibitor (claim 13) comprising the compound of claim 1.
Matsui et al teach “compounds which have… BACE1 inhibitory activity” (Paragraph 0017) and compositions thereof (Page 70, claims 11-12).
As such, claims 12-13 are also rejected as prima facie obvious.
Claims 14-16 are drawn to a compound of claim 1 (claims 14 and 16) or a composition of claim 12 (claim 15) for use in a method for inhibiting BACE1 activity (claim 14), for treating/preventing Alzheimer demention, etc. (claims 15-16).
Matsui et al teach “compounds which have… BACE1 inhibitory activity” (Paragraph 0017) and compositions thereof (Page 70, claims 11-12), “for treating or preventing disease induced by production, secretion or deposition of amyloid β proteins such as Alzheimer’s disease” (Paragraph 0045).
As such, claims 14-16 are also rejected as prima facie obvious.
Claims 1-4 and 12-16 are ADDITIONALLY rejected under 35 U.S.C. 103(a) as being unpatentable over Hilpert et al (WO 2012/107371; of record) in view of Masui et al (US 2012/0245157).
Claim 1 is drawn to a compound of Formula (I) having “BACE1 inhibitor activity” (Paragraph 0006) – which embraces the following compound species 
    PNG
    media_image2.png
    134
    305
    media_image2.png
    Greyscale
 wherein R3 is null (i.e., t is 0); R5 is hydrogen; R6 is halogen (i.e., F); 
    PNG
    media_image3.png
    70
    83
    media_image3.png
    Greyscale
 is 
    PNG
    media_image4.png
    104
    107
    media_image4.png
    Greyscale
 wherein R7a is halogen (i.e., Cl) and R7b is hydrogen – and which reads on pending claims 1-4.
Hilpert et al teach compounds “having BACE1… inhibitory activity” (Abstract), in particular wherein the compound is 
    PNG
    media_image9.png
    133
    293
    media_image9.png
    Greyscale
 (Page 27, Example 15), which differs from the instantly claimed compound in comprising an oxolane (tetrahydrofuran) group as opposed to the instantly claimed oxane (tetrahydropyran) group – i.e., differ in a single -CH2- group, as follows:

    PNG
    media_image10.png
    230
    604
    media_image10.png
    Greyscale

At the outset, as stated by MPEP 2144.09, citing In re Wilder, 563 F.2d 457 (CCPA 1977), “[c]ompounds which are… homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similarly properties”.  As such, “[a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities… [based on] the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties”, MPEP 2144.09 states that (see In re Payne, 606 F.2d 303 (CCPA 1979)).
Moreover, Masui et al teach structurally related “compounds which have… BACE1 inhibitory activity” (Paragraph 0017) comprising an oxane group, in particular wherein the compound is 
    PNG
    media_image11.png
    139
    298
    media_image11.png
    Greyscale
 (Page 60, Table I-5, Compound No. I-36).
Based on all of the foregoing, it would have been obvious to modify Compound 15 of Hilpert et al to arrive at the instantly claimed compound.  As an initial matter, an ordinarily skilled artisan would have found it obvious to formulate the instantly claimed homolog of Compound 15 of Hilpert et al – i.e., “compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups” – “in the expectation that compounds similar in structure will have similar properties” as discussed by MPEP 2144.09.  In particular, based further on Compound No. I-36 of Masui et al – which entails a structurally related “compounds which have… BACE1 inhibitory activity” (Paragraph 0017) comprising an oxane group –  the ordinarily skilled artisan would have found it obvious to replace the oxolane (tetrahydrofuran) group in Compound 15 of Hilpert et al with an oxane (tetrahydropyran) group.
Accordingly, claims 1-4 are rejected as prima facie obvious.
Claims 12-13 are drawn a pharmaceutical composition (claim 12) or a BACE1 inhibitor (claim 13) comprising the compound of claim 1.
Hilpert et al teach compounds “having BACE1… inhibitory activity” (Abstract) and compositions thereof (Page 57, claim 25).
As such, claims 12-13 are also rejected as prima facie obvious.
Claims 14-16 are drawn to a compound of claim 1 (claims 14 and 16) or a composition of claim 12 (claim 15) for use in a method for inhibiting BACE1 activity (claim 14), for treating/preventing Alzheimer demention, etc. (claims 15-16).
Hilpert et al teach compounds “having BACE1… inhibitory activity” (Abstract) and compositions thereof (Page 57, claim 25), “in the control or prevention of illnesses such as Alzheimer’s disease” (Page 4, Lines 3-4).
As such, claims 14-16 are also rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611